MEMORANDUM **
Washington state prisoner Robert Earl Johnson appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging prison officials violated his equal protection rights by denying him extended family visitation with his wife based on racial discrimination. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Beene v. Terhune, 380 F.3d 1149, 1150 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment on Johnson’s equal protection claim because he failed to raise a triable issue as to whether defendants “acted with an intent or purpose to discriminate against [him] based upon membership in a protected class.” Thornton v. City of St. Helens, 425 F.3d 1158, 1166 (9th Cir.2005). Further, Johnson failed to raise a triable issue as to whether he was similarly situated to European-American inmates who received extended family visits. See id. at 1168 (“Different treatment of unlike groups does not support an equal protection claim.”).
Johnson’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.